April 5, 2013 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Re: DREYFUS GOVERNMENT CASH MANAGEMENT FUNDS - Dreyfus Government Cash Management - Dreyfus Government Prime Cash Management File No.: 811-3964; 2-89359 Gentlemen: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the Annual period ended January 31, 2013. Please direct any questions or comments to the attention of the undersigned at 212.922.6837. Very truly yours, /s/Jordan Hodge Jordan Hodge JH/ Enclosure
